UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   22December 2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ CRH plc 22nd December 2014 Pursuant to paragraph 9.6.13 of the Listing Rules, CRH plc hereby notifies the following in relation to Mr. Patrick (Pat) J. Kennedy who has been appointed a Director of the Company with effect from 1st January 2015: (a) in the last five years Mr. Kennedy has not been a director of any publicly quoted company. (b) there are no details requiring disclosure for Mr. Kennedy under paragraph 9.6.13 (2) to (6). Contact: Neil Colgan Company Secretary Tel: + Date:22 December 2014 By:/s/Maeve Carton M. Carton Finance Director
